Citation Nr: 0603144	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-25 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
February 1943 and from March 1945 to March 1946.  The 
appellant is the veteran's widow.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2003 decision of the Manila, Republic of 
the Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that the appellant had not presented 
new and material evidence to reopen her claim for service 
connection for the cause of the veteran's death.  

Previously, in March 2000, the RO had issued a rating action 
which found that the appellant had not presented new and 
material evidence to reopen her claim of entitlement to 
service connection for the cause of the veteran's death.  She 
did not appeal that decision.  In August 2002 the RO issued 
another decision in which it refused to reopen the claim.  In 
June 2003, the appellant again requested that her claim be 
reopened.  


FINDINGS OF FACT

1.  The RO denied the appellant's claim to reopen her request 
for service connection for the cause of the veteran's death 
in August 2002.

2.  The evidence submitted since the August 2002 decision is 
cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the appellant's claim.



CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for the cause of the veteran's death is not both 
new and material; therefore, the 2002 decision is final and 
may not be reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103(a), 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 3.159, 3.307(a)(3), 3.312, 
3.370, 3.371(a), 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The amended definition of new and material evidence (see 
below), codified at 38 C.F.R. § 3.156(a), is not 
liberalizing.  It applies to any claim to reopen a finally 
decided claim received on or after August 29, 2001.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in section 5103A shall be construed to preclude VA 
from providing such other assistance to a claimant in 
substantiating a

claim as VA considers appropriate.  Because VA has no 
authority to make these provisions retroactively effective, 
they are applicable to any claim to reopen a finally decided 
claim received on or after the date of the rule's final 
publication, i.e., August 29, 2001.

In the instant case, the appellant filed her claim to reopen 
her request for service connection for the cause of the 
veteran's death in June 2003.  On June 26, 2003, she was sent 
correspondence that informed her of what evidence was needed 
to substantiate her claim.  She was told what evidence and 
information VA would obtain in her behalf, and what 
information and evidence she should obtain.  Therefore, she 
was sent proper notification prior to the July 2003 rating 
action.  She was then sent a statement of the case (SOC) in 
August 2003 which included the provisions of 38 C.F.R. 
§ 3.159, the regulation that implemented the VCAA.  Thus, she 
was also informed that she was to submit any evidence 
relevant to her claim.  Accordingly, since the appellant has 
been properly informed of the notification and assistance 
duties of the VCAA, the Board may proceed to the merits of 
the claim.

II.  Applicable laws and regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.312 (2005).

A chronic, tropical, prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a) (2005).  Tuberculosis must become 
manifest to a compensable degree within three years of 
separation from service.  38 C.F.R. § 3.307(a)(3) (2005).  


X-ray evidence alone may be adequate for grant of direct 
service connection for pulmonary tuberculosis.  When under 
consideration, all available service department films and 
subsequent films will be secured and read by specialists at 
designated stations who should have a current examination 
report and X-ray.  Resulting interpretations of service films 
will be accorded the same consideration for service-
connection purposes as if clinically established, however, a 
compensable rating will not be assigned prior to 
establishment of an active condition by approved methods.  
38 C.F.R. § 3.370(a) (2005).  

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by 38 C.F.R. § 3.307(a)(3) will be taken as 
establishing service connection  for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a) (2005).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed to a higher authority.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2005).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is received the 
claim shall be reopened and the former disposition of the 
claim reviewed.  See also 38 C.F.R. § 3.156(a).  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).


III.  Factual background and analysis

The evidence that was of record at the time that the RO 
considered the claim in August 2002 included the veteran's 
death certificate.  This showed that he had died of 
bronchopneumonia, fulminant, due to influenza, as a 
consequence of pulmonary tuberculosis due to pulmonary edema.  
It was noted on the reverse of the death certificate that 
there had been an autopsy performed.  This listed the cause 
of death as arteriosclerosis, general and severe, involving 
the aorta, its main branches, and the cerebral blood vessels, 
with thrombus formation calcification in the abdominal aorta 
and a dissecting aneurysm of the right common iliac artery; 
cardiomegaly with septal infarct, recent; and pulmonary edema 
and marked congestion with bullous emphysema.  

The veteran's service medical records disclose that he was 
treated for malaria.   The February 1946 separation 
examination was negative for pulmonary tuberculosis. There 
was no mention of treatment for pulmonary tuberculosis, 
arteriosclerotic heart disease, or any other disorder noted 
as contributing to the veteran's death.

In April 1963 the veteran's private physician submitted 
correspondence, stating that, as far as he could remember, he 
gave injections of Calcium Gluconate and Dehydro Streptomycin 
for the treatment of suspected pulmonary tuberculosis during 
1948.  

A statement from a VA physician from November 1992 shows that 
the veteran had been admitted to the Veterans Memorial 
Medical Center between August 15 and August 18, 1962.  The 
diagnoses were hypertensive cardiovascular disease; cerebral 
thrombosis due to arteriosclerotic heart disease; hemiplegia; 
influenza; bronchopneumonia; inactive pulmonary tuberculosis; 
and pulmonary edema.  Also submitted was a copy of an October 
1955 chest X-ray, which showed increased bronhcopulmonic 
markings in both lungs.


In March 1998, the wife of the veteran's former physician 
sent in correspondence in which she stated that her late 
husband had treated the veteran for tuberculosis, and that 
she knew this because during that time she had been his 
attending nurse.  She stated that there had been laboratory 
and X-ray reports, but that they were all lost now.  

A service comrade submitted a statement in November 1999, 
stating that he had served with the veteran and had been with 
him during a period of incarceration by the Japanese.  He 
commented that the disease that had resulted in the veteran's 
death had begun during that time period.

The evidence added to the record after the August 2002 rating 
decision included duplicates of the 1955 chest X-ray report, 
the death certificate, and the affidavits from the 
physician's wife and the service comrade.  Also included was 
the report of the veteran's terminal hospital stay.  It was 
noted that his illness had begun two weeks prior to his 
admission.  He had had mild to moderate pains over the 
epigastric region, not related to food intake.  About four 
days after the onset, the pain was severe and was accompanied 
by difficulty breathing and a low grade fever.  His private 
physician had attempted treatment with antacids, which had 
briefly helped.  However, the pain had worsened, and so he 
was admitted to the Veterans Memorial Hospital.  He had a 
history of malaria in 1942 and pulmonary tuberculosis in 
1948.  An X-ray of the lungs showed bilateral harsh moist 
rales with occasional crepitant and subcrepitant rales 
appreciated.  The impression was bronchopneumonia.

After a careful review of the evidence of record, the Board 
finds that the additional evidence which the appellant has 
submitted is not "new and material."  As a result, her 
claim is not reopened, and the RO's August 2002 decision 
remains final.




"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  See 38 C.F.R. § 3.156(a) 
(2005).  The August 1962 VA hospital report is new, in that 
it was not previously before agency decisionmakers.

However, this evidence is not "material," in that it does 
not relate to an unestablished fact necessary to substantiate 
the appellant's claim.  In other words, it does not indicate 
that the veteran's death was caused by a disease or injury 
related to his period of service.  The appellant contends 
that the veteran's death was caused by pulmonary 
tuberculosis, which had its onset during service.  However, 
none of the evidence submitted since the prior denial 
establishes either that the veteran developed pulmonary 
tuberculosis during service, or that it had developed to a 
compensable degree within three years after his separation 
from service.  The evidence submitted in conjunction with the 
August 2002 denial, as well as the hospital report submitted 
following this denial, showed a history of pulmonary 
tuberculosis that reportedly began in 1948.  However, there 
is no indication in the record that pulmonary tuberculosis 
was ever diagnosed through X-ray films or laboratory studies.

Therefore, the appellant has not presented any objective 
evidence since the last prior final denial of her claim that 
the veteran had developed tuberculosis either in service or, 
based on appropriate studies, to a compensable degree within 
three years of his release from service.  Therefore, the 
evidence that the appellant has presented does not raise a 
reasonable possibility of substantiating the appellant's 
claim that the veteran died of pulmonary tuberculosis related 
to his period of service.  

In view of the foregoing, the appellant has not presented new 
and material evidence to reopen her claim for service 
connection for the cause of the veteran's death.




ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, the benefit sought on appeal is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


